DETAILED ACTION
This Office Action is responsive to the Amendment filed 11 May 2022.  Claims 1-

16 are now pending.  The Examiner acknowledges the amendments to claims 7, 8, 10-

12, 15 and 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:  regarding claims 1-9, while the prior art teaches a method for treating congestive heart failure comprising: inserting a protective plate of a protective device within an incision of a body, the protective plate being pivotably coupled with a distal end of an elongate shaft of the protective device; advancing the protective plate within the body to position the protective plate distally of a rear wall of a heart; and operating a control mechanism to pivot the protective plate relative to the elongate shaft to position the protective plate adjacent the rear wall of the heart, the prior art of record does not teach or fairly suggest a method for treating congestive heart failure as claimed by Applicant, further comprising: inserting a needle through the rear wall of the heart, the protective plate being positioned between the needle and body organs or tissue surrounding the rear wall to shield the body organs or tissue from being damaged by the needle; inserting an anchor through the rear wall of the heart, the anchor being coupled at a distal end of a tension member that extends through the rear wall of the heart; and tensioning the tension member to engage the anchor with the rear wall and urge the rear wall toward another wall of the heart. 
Regarding claims 10-16, while the prior art teaches a method for protecting body organs or tissue during a surgical procedure comprising: inserting a protective element of a device within an incision of a body, the protective element being coupled with a distal end of an elongate shaft of the device; advancing the protective element within the body and toward a hear wall of a ventricle of the heart; and positioning the protective element adjacent the heart wall, the prior art of record does not teach or fairly suggest a method for protecting body organs or tissue during a surgical procedure as claimed by Applicant, further comprising: inserting a surgical instrument through a septum of the heart and into the ventricle of the heart; and using the protective element positioned adjacent the heart wall of the ventricle to shield body organs or tissue adjacent the heart wall of the ventricle from the surgical instrument with the instrument is inserted through the septum and into the ventricle.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791